Wickhem, J.
(dissenting). I am unable to agree with the opinion of the court. In my view, there was a jury question both as to negligence and contributory negligence. The evidence was such as to warrant a conclusion by the jury that defendant’s motorman paid no attention to deceased other than to ascertain that he was free of the car step. It seems to me that this falls far short of the high degree of care exacted of a carrier in favor of an alighting passenger. As I read the court’s opinion, the case is made to turn upon the fact that deceased, by taking two or three short steps, could have reached a place of safety, and that since the car would necessarily take some seconds to move into a place of danger to deceased, he must have had a reasonable opportunity to move out of its path.
The vice of this, as it appears to me, is that it makes the duty of defendant dependent upon what was done by deceased. If deceased did'not with sufficient celerity and regard for his own safety move out of the way of the overhang, that bears upon the question of contributory négligence. Had the court concluded that deceased was guilty of contributory negligence as a matter of law, I should be inclined to defer, although I am of the opinion that this also presented a jury question.
It seems to me that the result of this decision is that a railway company has no duty to protect passengers from injury by the overhang because every passenger may protect himself if he acts with due care. This seems to me to be wrong in principle and contrary to the authorities.
Railway companies carry all sorts of passengers — young, •aged, able-bodied, and cripples. The care which must be exercised to the end that passengers have a reasonable opportunity to reach a place of safety must be taken with the apparent infirmities of the passengers in mind, as well as the traffic situation and all other factors bearing upon this opportunity. This is especially true with respect to the discharge of passen*48gers at the front end of a car when that car is about to make a turn that will bring into play the added overhang. Many passengers will not know of the impending turn, and those that are familiar with the course of the car may momentarily fail to appreciate the danger of being struck by the overhang. I cannot believe that the motorman has not a greater duty than is imposed by the court, and I think that there is sufficient evidence here to justify the jury’s conclusion that no care was exercised for the safety of deceased.
I am authorized to state that Mr. Justice Fowler and Mr. Justice Martin concur in this opinion.